 

Exhibit 10.31

 

EXCLUSIVE LICENSE AGREEMENT

 

This EXCLUSIVE LICENSE AGREEMENT (“Agreement”) is made effective as of the date
this Agreement is signed by Provider (the “Effective Date”) and is made by and
between:

 

Provider Binnacle Research Marketing, Inc. (“Provider”) Subscriber InvestView,
Inc. (“Subscriber”)

 

Provider and Subscriber may hereinafter be referred to as a Party or
collectively as the Parties to this Agreement.

 

RECITALS

 

WHEREAS,Provider has a forex trading algorithm, and Provider desires to license
this algorithm to Subscriber under the terms of this Agreement;

 

WHEREAS,Subscriber is in the business of direct sales and multilevel marketing
and desires to enter into a license of such forex trading algorithm with
Provider under the terms and conditions set forth in this Agreement; and

 

WHEREAS,the Parties acknowledge that Subscriber intends to grants Subscriber the
right to enter into subscription agreements allowing the use of the Ryze
software to its Affiliates, which algorithm may be delivered directly to and
maintain in brokerage accounts controlled by such Affiliates.

 

NOW THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the Parties agree as follows:

 

1.License.

 

(a)          License. Subject to the terms of this Agreement, Provider grants to
Subscriber an exclusive non-transferable license in Multiplier 2.0 “Ryze.” Ryze
is a software containing an algorithm designed for forex trading marketed in the
direct sales industry as “Ryze.” The Ryze software contains a specific set of
clearly defined instructions used by computers programmed to follow such
instructions in placing trades in order to generate profits. The Ryze software
can be used by broker-dealers as part of a trading system that utilizes advanced
and complex mathematical models and formulas to make high-speed decisions and
transactions in the foreign currency and exchange markets.

 



Exclusive License Agreement

  Page 1 of 21

 

 

(b)          Provider shall provide Subscriber with the latest versions of the
Ryze software.

 

i.Any updates, replacements, revisions, enhancements, additions or conversions
(collectively, “Upgrades”) to Ryze supplied to Subscriber shall become subject
to the terms of this Agreement and deemed incorporated into the definition of
Ryze herein. All improvements, upgrades, enhancement made by Provider to Ryze
will automatically be implemented to the platform for the benefit of the
subscriber.

 

(c)          Right to Market Subscriptions. Subject to the terms of this
Agreement, Provider grants Subscriber the right to enter into subscription
agreements allowing the use of the Ryze software to Subscriber’s authorized and
active Affiliates (“Authorized Users”) who have entered into and executed the
“Affiliate/Subscriber Acknowledgement,” attached hereto as Schedule A, and
subject to payment of the applicable affiliate investment fee, set forth herein.

 

(d)          Non-Development or Competitive License. Subscriber agrees that it
will not develop or license a product that would compete with or invalidate
Ryze, and that Subscriber will continue to license and rely on Provider for Ryze
during the term of this Agreement.

 

2.Use of Ryze.

 

Business Purposes. Except as otherwise set forth below, Subscriber shall use
Ryze only for its business purposes and only through and by “Authorized Users”
which are Subscriber’s authorized active and registered Affiliates; and,
Subscriber agrees to recommend that its Authorized Users use Ryze through
broker/dealers with trading accounts that can function and interface with the
Ryze software, including those broker/dealers identified by Provider, and such
other brokerage or trading accounts as may be identified by the Parties.
Additionally, the parties agree that they will coordinate additional brokerage
firms that meet the programming needs of Ryze, meet the due diligence review of
the parties and the Company has that ability to fund the new brokerage firm with
a minimum of $250,000 to meet the trading requirements of Ryze. The parties
agree to implement the additional platform within 90 days of all the above
criteria being satisfied.

 



Exclusive License Agreement

  Page 2 of 21

 

 

(a)          Authorized Users. Ryze may be used by Subscriber and its
“Authorized Users,” but not any Affiliated Entities without prior express
written approval from the Provider.

 

i.The Parties agree that an “Affiliated Entity” shall be considered subject to
all obligations of the “Subscriber” in determining application of this
Agreement.

 

ii.For the purpose of this Agreement, “Affiliated Entities” shall mean those
entities, wherever located, which Subscriber has the ability to bind to the
terms and conditions of this Agreement and in which Subscriber owns or controls,
directly or indirectly, more than fifty (50%) percent of such entity’s
outstanding shares or securities (representing the right to vote for the
election of directors or other managing authority). If Subscriber seeks to
extend its license to an Affiliate Entity, Subscriber shall represent and
warrant that it has the authority to bind the Affiliated Entities to the terms
and conditions of this Agreement, but in no event shall the Affiliated Entities
have any rights under this Agreement, except to the extent of Subscriber’s
rights. An entity may be an “Affiliated Entity” only so long as such entity
meets all requirements set forth herein.

 

iii.The Parties agree that a breach of this Agreement by an Affiliated Entity
shall be deemed a breach by Subscriber as if such Affiliated Entity’s acts,
omissions, and/or breaches were the acts, omissions and/or breaches of
Subscriber. Subscriber shall be jointly and severally liable with each
Affiliated Entity for: (i) all acts, omissions and/or breaches of the Affiliated
Entity, and (ii) any breaches of the Agreement by such current or former
Affiliated Entity.

 

iv.Subscriber agrees authorized users will not have the ability to enter, modify
or reverse any trades.

 

(b)          Authorizations. To utilize Ryze, Subscriber’s Authorized Users may
obtain and maintain, at their sole expense, their own trading or brokerage
account wherein they may utilize Ryze. Authorized Users are solely responsible
for their compliance with all applicable laws, rules and regulations, including
any applicable regulatory organization or agency for itself and its Authorized
Users.

 



Exclusive License Agreement

  Page 3 of 21

 

 

(c)          Prohibited Acts. Subscriber and its Authorized Users shall not
decompile, disassemble or reverse engineer Ryze or attempt to do so. Subscriber
and its Authorized Users also shall not copy, transfer, lend, sell, rent, lease
or otherwise use Ryze except as expressly permitted by this Agreement.
Subscriber and its Authorized Users shall not use Ryze in conjunction with any
non-Provider program that decompiles or recompiles Ryze or in any way creates a
derivative or modified copy of Ryze. Subscriber shall not take or permit any
action that would permit Subscriber or any third party any right, interest or
ownership of any copy or form of Ryze, any translation, compilation,
modification or derivative work thereof or any portion of any of the foregoing.

 

(d)          Indemnification. The Parties shall indemnify and hold one another
harmless and, at their own expense, defend the other Party and its respective
subsidiaries, affiliates, directors, officers, employees, representatives,
partners, members, managers, agents, attorneys, successors and assigns
(“Indemnified Persons”) from and against any and all third-party claims, losses,
costs and expenses or liabilities (including direct, indirect, incidental,
consequential, special, or punitive damages suffered or alleged, as well as
reasonable legal fees and expenses incurred), relating to or arising out of:

 

i.any failure by the other Party to comply with its obligations under this
Agreement;

 

ii.any assertion by a third party that any program, data, information or other
item provided by a Party, under or in connection with this Agreement infringes
any title, interests and other proprietary rights in intellectual property
(collectively, “Intellectual Property Rights”) of a third party;

 

iii.breach of any of the Parties representations or warranties to one another;
or

 

iv.any failure by a Party, for any reason to comply with all applicable laws,
rules and regulations, including any applicable regulatory organization or
agency.

 

(e)          Indemnification Notification. When any claim for indemnification
arises under this Section, a Party shall promptly notify the other Party of the
claim, and when known, the facts constituting such claim, and the amount or an
estimate of the amount of the liability arising therefrom.

 

(f)          Self-defense by Provider. At its option, Provider may defend itself
against any claim subject to indemnification, in which case Subscriber shall pay
all reasonable attorneys’ fees and costs incurred by Provider but shall not be
obligated to defend Provider against such claim. In situations where Provider
chooses not to exercise the foregoing self-defense option, Provider may require
Subscriber to defend Provider against the claim(s), with legal counsel
reasonably acceptable to Provider, and Provider may require Subscriber to bear
all fees and costs related to doing so. In such event, Provider may choose to
participate in the defense of the claim(s) by using its own legal counsel as
co-counsel, but also at Subscriber’s cost and expense. Regardless of which legal
defense option Provider chooses, Subscriber shall not settle or compromise
claim(s) against Provider without the prior written consent of Provider, which
consent shall not be unreasonably withheld.

 



Exclusive License Agreement

  Page 4 of 21

 

 

(g)         Equipment. Provider will not provide any hardware or equipment to
Subscriber or its Authorized Users.

 

(h)         Active Connection. Provider shall supply Subscriber with active Ryze
connections by making Ryze available to be delivered by Subscriber directly to
Authorized Users’ brokerage accounts providing the affiliate investment volume
purchased and registered to such Authorized Users on a month-to-month basis.
Subscriber shall receive active Ryze connections for its Authorized Users at the
fees listed in Schedule B attached hereto.

 

(i)          Monthly Ryze Investment Capacity: The Parties acknowledge that Ryze
can be limited to a specific investment volume or capacity (“Investment
Capacity”). Provider shall provide to Subscriber (subject to the limitations
based on the license fee paid, as set forth in Section 3 below) Ryze Investment
Capacity for the aggregate Investment Capacity of all Subscriber’s Authorized
Users.

 

i.Provider, or its agents, shall be allowed to audit Subscriber for compliance
with this Agreement and granted access to verify the total Investment Capacity
requested by, or being provided to, Subscriber and its Authorized Users,
including granting access to the books and records and back office of Subscriber
relating to such use of Ryze. And Subscriber shall be entitled to receive a copy
of the audit reports generated by Provider or its agents.

 

(j)           Electronic Delivery of Confidential Information. Subscriber will
provide Provider with confidential Authorized User information to facilitate
Provider’s supplying Ryze for use by such Authorized User. It is Subscriber’s
obligation to insure that its delivery of confidential Authorized User
information is delivered using an encrypted method of transmission. In the event
that Subscriber requests unencrypted transmission be sent via private lines
and/or email or via the internet, Provider does not assume any risks associated
with such method of delivery of said information.

 



Exclusive License Agreement

  Page 5 of 21

 

 

(k)          Intellectual Property Ownership.

 

i.Intellectual Property Ownership. Ryze and any related documentation supplied
by Provider are the property of Ryze.ai, Inc., and Ryze.ai, Inc. shall retain
full title and all ownership rights in and to Ryze, including translations,
modified forms, derivative works or copies of any of the foregoing that may be
created by or for the benefit of Subscriber. All intellectual property rights in
and related to Ryze shall be or remain Ryze.ai, Inc.’s exclusive property, and
the Subscriber shall not obtain any intellectual property rights in Ryze except
as expressly provided herein. Subscriber shall not take any action that would
jeopardize or impair Ryze.ai, Inc.’s intellectual property rights in Ryze, or
the legality and/or enforceability thereof. Subscriber agrees promptly to notify
Provider of any written threat, warning or notice of any claim or action adverse
to Ryze.ai, Inc.’s rights, or Provider’s licensed rights to, the intellectual
property rights in Ryze that Subscriber may become aware of from time to time.

 

ii.Proprietary Legends. Subscriber shall not delete or remove any proprietary
rights, notices, or other restrictive legends associated with Ryze.

 

(l)          Documentation. “Documentation” shall mean all materials supplied by
Provider to Subscriber, whether in printed or electronic form, via any media or
mode of communication, that explain or facilitate the use of Ryze, including,
without limitation, users’ manuals, release notes, specifications, requirements,
customer notices, operational manuals, instructions, training materials, flow
charts, diagrams, systems manuals, programming manuals and modification manuals.
Documentation shall also include any derivative works created by Subscriber that
include product images, including screenshots of the product, images or text
from Provider materials, as well as any notes, memoranda, or communication,
created by Subscriber, Authorized Users or Provider employees in any media that
describe or summarize Ryze.

 



Exclusive License Agreement

  Page 6 of 21

 

 

3.Fees and Payments.

 

(a)          Common Stock Issuance. The Parties acknowledge and agree that
Subscriber previously entered into a license agreement for an algorithm referred
to as the “Multiplier” through Provider’s agent CTB Ryze (the “First License
Agreement”), which agreement is being entirely replaced through this Agreement,
and the remaining available stock compensation in the First License Agreement is
set forth below and is incorporated herein, and thus the Parties agree as
follows:

 

i.Subscriber agrees to issue to Provider 20 million shares of common stock in
the Company upon execution of this Exclusive License Agreement for successfully
delivering three consecutive months of “Ryze” performance in excess of 2% (May,
June and July 2017); and

 

ii.Subscriber agrees to issue to Provider 20 million shares of common stock in
the Company upon the Multiplier 2.0 “Ryze” algorithm generating a rate-of-return
of two percent (2.0%) on funds utilizing Ryze for three consecutive months. This
performance provision expires June 15th, 2018.

 

(b)          Fees. Subscriber agrees to pay to Provider:

 

i.Annual Fees:

 

1.“Trial”- the greater of (a) $10 of the $99.99 annual fee, or (b) 10% of an
annual fee, of Subscriber’s “Trial” Tier, set forth in Schedule B, and

 

ii.Monthly Subscription Fees: Five-percent (5%) of affiliates “Monthly
Subscription” Fee, which monthly fee(s) shall be as specified in Schedule B
(“Monthly Subscription”), unless otherwise agreed to in writing and signed by
both Subscriber and Provider.

 

1.“All In Pack”- the greater of (a) $8 of the $199.99 annual fee, or (b) 4% of
an annual fee, of Subscriber’s “All In Pack” set forth in Schedule B.

 

(c)          Promotional Fee Adjustments. The Parties acknowledge and agree that
Subscriber may utilize promotional pricing that is agreed upon in writing by the
Parties, for both the Annual Affiliate Fee and the Monthly Affiliate Investment
Fee, and that Subscriber’s fee to Provider shall be calculated on such
applicable agreed promotional fee.

 



Exclusive License Agreement

  Page 7 of 21

 

 

(d)          Method of Payment. Subscriber shall make monthly payment to
Provider through wire transfer to an account(s) designated by Provider; which,
Provider reserves the right to change with timely notice provided to Subscriber,
or through such other means as the Parties may agree to in writing.

 

(e)          Suspended or Limited Ryze Access. Provider reserves the right to
suspend or limit access to Ryze to conform the monthly Ryze investment capacity
to the corresponding amount of Affiliate Investment Fees paid in accordance with
this Agreement. Subscriber agrees to indemnify and hold Provider harmless from
any claims raised by an Authorized User in connection with an Authorized User
being provided less investment capacity than agreed upon between Subscriber and
the Authorized User.

 

(f)          Each month Provider will deliver the monthly tiers to facilitate
proper authorized user payments. As subscription sales increase, Provider will
work to facilitate an automated exchange of information enabling streamlined
reporting and billing.

 

(g)          Due Date and Late Fees. All amounts due, shall be due and payable
by Subscriber to Provider on or before the fifteenth (25th) day of the calendar
month, beginning the month following the start of when Ryze is available to the
Affiliate incurring the fee, or at such time thereafter as the Parties may agree
to in writing, including on a month-to-month basis with such specific month’s
modification agreement not intended to extend for the life of this Agreement.
All amounts not paid as required herein shall be charged an interest rate on
such unpaid balance on a day to day basis of one percent (1.5%) per month on any
unpaid balance from the original due date of such payment until such time as the
balance is actually paid. Subscriber shall pay all collection fees and
attorneys’ fees of collection. Failure by Subscriber to pay fees in accordance
with the terms of this Agreement shall result in Provider having an option to
suspend or terminate Subscriber for failure to made timely payment.

 

(h)          Taxes. The Parties agree to pay their respective taxes including
applicable sales, use or excise taxes, VAT or similar governmental charges
relating to the Parties’ use of Ryze.

 



Exclusive License Agreement

  Page 8 of 21

 

 

4.Confidentiality and Non-Disclosure.

 

(a)          Non-Disclosure of Proprietary Information. The Parties agree to
preserve any confidential information relating to Ryze and to prevent disclosure
of such confidential information relating to Ryze to third parties. Other than
to effectuate the purposes of this Agreement, the Parties agree not to transfer,
or copy Ryze. The Subscriber agrees not to modify, distribute, publish, reverse
engineer, disassemble, decompile, or otherwise seek to discover or view, any
software, or to attempt to create, by reverse engineering or otherwise, the
source code from the object code supplied hereunder, or adapt the software in
any way or use it to create a derivative work, or to make any other alteration,
addition or connection to Ryze. The Parties shall abide by the terms of
confidentiality and non-disclosure provisions set forth in this Agreement and
shall inform any other parties with access to Ryze pursuant hereto, of the
copyrights on Ryze and its component parts and of the obligations of
confidentiality. The Parties acknowledge that this Agreement (including the fees
described herein) is confidential and the Parties agree they will not disclose
any part of this Agreement to any third party. So long as the Parties are not in
breach or default of this Agreement, the Parties shall keep confidential the
information that is provided pursuant to this Agreement and which is identified
in writing and acknowledged by the Parties at the time of disclosure as
information being confidential or proprietary, except (i) as is necessary to
effect the use of Ryze, (ii) to comply with a request of a court or regulatory
authority, and, (iii) to those of its officers, employees, agents and
affiliates, who shall be bound by similar confidentiality obligations as a term
of his or her employment.

 

i.Both Parties further agree that this Section 4 of the Agreement will remain in
effect throughout the life of this Agreement but the restrictions herein shall
terminate and not extend beyond the life of this Agreement and shall have no
effect following the termination and conclusion of this Agreement.

 

(b)          Confidentiality Exceptions. Confidential or proprietary information
shall be defined in this Agreement as only that information which is identified
in writing and acknowledged by the parties at the time of disclosure as
information being confidential or proprietary, but shall not include information
which: (1) is in the public domain at the time of disclosure; (2) was in the
lawful possession of or demonstrably known by the recipient prior to its receipt
from the other party; (3) is independently and verifiably developed by the
recipient without the use of the other party’s confidential information; or (4)
is required to be disclosed by law or court order (provided that, if
permissible, the party subject to such requirement shall notify the other party
of any such requirement prior to disclosure in order to afford such other party
an opportunity to seek a protective order to prevent or limit disclosure).
Furthermore, Confidential or proprietary and trade secret information between
Provider and Subscriber is hereby expressly limited to those pieces of
information exchanged in writing and acknowledged by all Parties. No claim of
misappropriation or improper disclosure of confidential, proprietary, or trade
secret information may be maintained without presentment of a writing signed by
the Parties identifying the information at issue; and the Parties waive any
claim of misappropriation or improper disclosure of information not exchanged in
writing and acknowledged by the Parties.

 



Exclusive License Agreement

  Page 9 of 21

 

 

(c)          Audit Access. Subject to the terms of this Agreement, Subscriber
shall grant access to Provider, or its agent, to Subscribers back-office and
administrative information to audit and confirm compliance with the terms of
this Agreement, including but not limited to proof of acknowledgements entered
into with all Authorized Users.

 

5.Installation.

 

(a)          Installation. Provider will ensure all Ryze features and
capabilities are installed at the authorized brokerage firms and subscribers
will adhere to all conditions of the brokerage firm.

 

6.Warranties; Indemnities; Limitations.

 

(a)          Warranty Against Infringement. Provider warrants that Ryze does not
violate or infringe any existing patent, copyright, trademark, or trade secret.

 

(b)          Warranty of Authority. Provider warrants that it has the power and
authority to grant to Subscriber the license to Ryze granted hereby.

 



Exclusive License Agreement

  Page 10 of 21

 

 

(c)          Exclusion of Other Warranties; Limitation of Liability.

 

i.EXCEPT AS MAY OTHERWISE BE SET FORTH HEREIN, THE WARRANTIES IN THIS SECTION 6
ARE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT
LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE OF RYZE. IN NO EVENT SHALL THE PARTIES OR THEIR AFFILIATES,
AGENTS OR REPRESENTATIVES BE LIABLE DIRECTLY OR INDIRECTLY TO THE OTHER PARTY,
ITS AUTHORIZED USERS OR ANY THIRD PARTY FOR ANY LOSS OF REVENUE, LOSS OF
PROFITS, LOSS OF USE, OPPORTUNITY COST OR OTHER SAVINGS, OR DAMAGE SUFFERED OR
COSTS AND EXPENSES INCURRED BY ANYONE, OR FROM ANY CAUSE WHATSOEVER, WHETHER
DIRECT, INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE, CONSEQUENTIAL, OR OTHERWISE
ARISING OUT OF THE FURNISHING, OR PERFORMANCE OF RYZE, INCLUDING ANY TRADING
LOSS, EVEN IF THE PARTY OR ITS AFFILIATES, AGENTS OR REPRESENTATIVES HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THE PARTIES AND THEIR AFFILIATES,
AGENTS AND REPRESENTATIVES SHALL NOT BE LIABLE FOR ANY SUCH CLAIMS BY ANY OTHER
PARTY. IN NO EVENT SHALL A PARTY OR ITS AFFILIATES, AGENTS OR REPRESENTATIVES BE
LIABLE TO ANOTHER PARTY, ITS AUTHORIZED USERS OR ANY THIRD PARTY FOR DIRECT,
INDIRECT OR SPECIAL, PUNITIVE, INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING
LOST REVENUE OR PROFITS, OR OTHERWISE ARISING OUT OF ANY CLAIM, SUIT OR
ALLEGATION THAT ANY RYZE MESSAGE OR TRANSMISSION DID NOT RESULT IN A PLACEMENT,
MODIFICATION OR CANCELLATION OF ANY ORDER.

 

ii.PROVIDER WARRANTS INSTALLATION OF RYZE AND GUARANTEES RYZE WILL FUNCTION AS
DESIGNED WHEN PROVIDED TO A TRADING OR BROKERAGE COMPANY IDENTIFIED BY PROVIDER.

 

iii.IN NO EVENT SHALL A PARTY’S MONETARY LIABILITY EXCEED AN AMOUNT EQUAL TO THE
FEES EARNED BY SUCH PARTY IN THE TWO MONTHS IMMEDIATELY PRECEDING THE ACT GIVING
RISE TO THE CLAIM. EACH PARTY HEREBY WAIVES ANY CLAIM THAT THESE EXCLUSIONS
DEPRIVE IT OF AN ADEQUATE REMEDY OR CAUSE THIS AGREEMENT TO FAIL ITS ESSENTIAL
PURPOSE. THE FOREGOING SETS FORTH EACH PARTY’S EXCLUSIVE REMEDY FOR BREACH OF
THIS AGREEMENT.

 

iv.Nothing herein shall be construed to create an independent contractor
relationship between the parties hereto and the Parties make no representation
or warranty, expressed or implied, to the contrary. The Parties expressly
acknowledge that no fiduciary relationship (express or implied) is created
between the Parties through or by this Agreement, and no such relationship is
created through the exchange of confidential information under this Agreement.

 



Exclusive License Agreement

  Page 11 of 21

 

 

v.Each Party agrees, as a material term of this Agreement, that its rights and
remedies for any breach of any representation or warranty herein shall be as
provided in the applicable provision of this Section 6 as the exclusive remedy
and that a Party shall have no liability to the other Party or others except as
provided in the applicable provision of this Section 6.

 

(d)         Subscriber’s Representations and Warranties.

 

i.Subscriber shall use Ryze only in the ordinary course of its business and
consistent with this Agreement; and

 

ii.Subscriber has the authority to bind the Affiliated Entities to the terms and
conditions of this Agreement, and shall bind any sub-licensees in accordance
herewith.

 

7.Term.

 

(a)          Term. The term of this Agreement shall commence upon the Effective
Date and shall continue perpetually unless terminated for cause, including as
set forth below.

 

(b)          Termination Upon Breach, Notice and Failure to Correct. The Parties
agree that either Party may suspend or terminate this Agreement immediately
(including within the first year) if it determines that:

 

i.A Party is in violation of any representation, warranty or covenant and fails
to cure within fifteen (15) business days of notification by the other Party; or

 

ii.A Party breaches any material term of this Agreement or any material term of
any other agreement then in effect between the parties, and fails to cure such
breach within fifteen (15) days after written notice thereof; or

 

iii.A Party is engaged in activities that the other Party reasonably determines
to be detrimental, or to pose a substantial risk, to the other Party, and fails
to cure within 15 business days of notification by the other Party.

 

(c)          Termination upon Notice of Insolvency. A Party may suspend or
terminate this Agreement immediately if a Party files a petition with a court of
competent jurisdiction seeking insolvency protection, becomes insolvent or
unable generally to pay its debts as they become due, makes an assignment for
the benefit of creditors or applies for or consents to the appointment of a
trustee, custodian, or receiver for any part of its business or assets, or any
proceedings in the nature of bankruptcy, reorganization, arrangement,
insolvency, or liquidation, or other proceedings for relief under any bankruptcy
law or similar law for the relief of debtors, is instituted by or against such
party or if such party allows or consents to such proceedings or fails to obtain
dismissal, stay or nullification of such proceedings within thirty (30) days
after the institution of the proceedings.

 



Exclusive License Agreement

  Page 12 of 21

 

 

(d)          Duties Upon Termination. Upon the termination of this Agreement,
all licenses issued herein shall be terminated and each Party shall pay any
unpaid fees or amounts to the other Party, or if such fees are unpaid the unpaid
Party shall have a lien against the assets of the debtor Party for such unpaid
fees and the creditor Party is entitled to file an appropriate acknowledgement
of such lien in the applicable jurisdiction.

 

(e)          Survival. The provisions of this Section 7, as well as the
provisions of all sections that are meant by their terms to continue after
termination, shall survive any termination of this Agreement.

 

8.Acknowledgments.

 

The Parties hereby acknowledge the following:

 

i.Provider is licensing use of a software application to Subscriber;

 

ii.The Parties are not entering into a trading agreement or investment
agreement;

 

iii.The Parties are not licensed to control or trade securities, and compliance
with this Agreement does not require such conduct or activity;

 

iv.The Parties do not have a Trading Arena License or a portfolio management
license, and compliance with this Agreement does not require such licensing;

 

v.The Parties are not supplying an investment, including not through an entity,
and compliance with this Agreement does not require such conduct or activity;

 



Exclusive License Agreement

  Page 13 of 21

 

 

vi.The Parties are not providing limit order protection, including through Ryze,
and compliance with this Agreement does not require providing such protection;

 

vii.The Parties are not obtaining, and will not obtain, any control over the
accounts or portfolios of an Authorized User of the software, and compliance
with this Agreement does not require obtaining such control;

 

viii.Authorized Users will receive access to the Ryze algorithm through the
Authorized User’s trading or brokerage account but Authorized Users will retain
complete independence to choose whether or not to implement Ryze for their
trading account;

 

ix.The Parties agree that they are not responsible for failure of trades to be
completed;

 

x.The Parties agree that they are not responsible for suspension of algorithm
trading;

 

xi.The Parties agree that they are not responsible for lack of market liquidity;
and

 

xii.The Parties agree that they are not responsible for loss of funds by anyone
utilizing the Ryze software.

 

9.General Provisions.

 

(a)           No Irreparable Harm. Each party agrees that disclosure of
confidential information protected under this Agreement will not cause the other
party irreparable harm, and, therefore, the parties agree that no party may rely
on this Agreement to obtain an order restraining the other party.

 

(b)          Schedules. Schedules to this Agreement may be revised or
supplemented from time to time by mutual agreement of Subscriber and Provider,
but only in writing acknowledged by both Subscriber and Provider.

 

(c)          Assignment. Neither party may transfer or assign its rights or
obligations under this Agreement without the prior written consent of the other
party, except that no consent is required for a transfer or assignment to: an
affiliate; or made as part of a re-organization, merger, acquisition or sale of
substantially all of a party’s relevant assets. A change of control of
Subscriber to a competitor of Provider shall constitute a grant of an option to
Provider to terminate this Agreement on five (5) days’ prior written notice to
Subscriber.

 



Exclusive License Agreement

  Page 14 of 21

 

 

(d)          No Third Party Beneficiary. The Parties Agree that this Agreement
does not create rights in third parties and there are no intended third party
beneficiaries of this Agreement.

 

(e)          No Additional Rights in Third Party Contracts. The Parties agree
that, except as otherwise stated in this Agreement, this Agreement does not
create or provide any rights, interests, or claims to Provider in any contracts
between Subscriber and its Affiliates, or to Subscriber in the license agreement
between Provider and Ryze.ai.

 

(f)          Choice of Law, Exclusive Jurisdiction and Venue. All matters
arising from or related to this Agreement shall be governed by the laws of the
State of Utah without application of conflict of law principles. Except for
matters relating to a Termination of this Agreement, any dispute that may arise
out of or is related to this Agreement shall be submitted to the Federal or
state courts in or serving Utah County, Utah, and the Parties submit to the
jurisdictions of such courts. Subject to the foregoing, (i) ANY RIGHT TO TRIAL
BY JURY RELATING TO THIS AGREEMENT IS HEREBY IRREVOCABLY WAIVED BY EACH PARTY,
and (ii) any objection to Utah County, Utah as the exclusive venue of any
litigation is hereby irrevocably waived.

 

(g)          Severability. Any invalidity, in whole or in part, of any provision
of this Agreement shall not affect the validity of any of its other provisions.
If any provision, or part thereof, is deemed by a court to be invalid or
unenforceable, such court shall be empowered to reform that provision as
necessary to be valid and to reflect, as closely as possible, the intention of
the parties underlying the invalid provision; if the provision cannot be so
reformed, then the invalid portion shall be stricken to the extent necessary to
preserve the validity of the other provisions hereof.

 

(h)          Waiver. A waiver of a breach or default under this Agreement shall
not be a waiver of any subsequent breach or default. Failure of either party to
enforce compliance with any term or condition of this Agreement shall not
constitute a waiver of such term or condition then or in the future.

 



Exclusive License Agreement

  Page 15 of 21

 

 

(i)          Notices. All notices required under this Agreement shall be deemed
effective when received in writing by either (i) registered mail or certified
mail, return receipt requested and postage pre-paid, (ii) scanned electronic
copy of a signed original exchanged between Subscriber authorized representative
and Provider authorized representative emailed to the address below with
confirmation of receipt, or (iii) overnight mail that produces written evidence
of delivery addressed to either party at the address specified below:

 

If sent to Provider:

 

Attn: Matthew G. Grimmer, Esq.

Grimmer & Associates, PC

3333 N. Digital Drive, Suite 460

Lehi, Utah 84043

mgrimmer@grimmerandassociates.com

 

If sent to Subscriber:

 

Attn: Annette Raynor, COO & Secretary

745 Hope Road

Eatontown, NJ 07724

annette@wealthgenerators.com

 

Either party to this Agreement may change an address relating to it by notice to
the other party in accordance with the provisions of this paragraph.

 

(j)          No Partnership or Joint Venture. This Agreement shall not operate
so as to create or recognize a partnership or joint venture of any kind between
the parties hereto; nor will this Agreement create an implied fiduciary
relationship or duty upon the Parties.

 

(k)          Force Majeure and Other Events. Neither party will be responsible
for any loss or damage to the extent caused directly or indirectly by any act of
God, war, civil disturbance, natural calamity, flood, act or omission of any
exchange, market, utility, communications service, common carrier, Internet or
network access or backbone provider or information provider, electrical outage
or disturbance, brown-out or black-out, delay in mails, malicious third-party
action or any other cause beyond such party’s reasonable control.

 

(l)          Limitations. The Parties agree to shorten the statute of
limitations on all claims and disputes arising between the Parties to a period
of twelve months. The Parties agree that all warranties provided hereunder shall
remain in effect for the perpetual term of this agreement. The Parties agree
that any claim of misappropriation of confidential or trade secret information
requires a showing of clear and convincing evidence to support such claim.

 



Exclusive License Agreement

  Page 16 of 21

 

 

i.Subscriber further agrees that Provider’s representations have been made only
by Provider and not by any individual, and any liability for such
representations rests solely with Provider and not any individual. Subscriber
agrees that the provision of Ryze under this Agreement is by Provider and not by
or through any individual acting outside the scope of any duties for Provider
and that no individual’s actions create any liability to such individual and
that any claim of liability by Subscriber shall only be directed to Provider and
not any individual, including any officer, manager, or agent of Provider.

 

(m)        Attorneys Fees. The Parties agree that if a dispute arises under this
Agreement and that the Provider is the prevailing party in such dispute that the
Provider is entitled to its attorneys fees and costs in pursuing or defending
any claim or dispute arising under or in connection with this Agreement, and
that such right continues through appeal and collection of any judgment. As
further consideration for this Agreement, Subscriber waives and disclaims and
foregoes any reciprocal right to attorneys fees and costs if it is the
prevailing party in a dispute arising under this Agreement.

 

(n)          Entire Agreement. This Agreement and all Schedules attached hereto
(as the same may be revised or supplemented in the future) together constitute
the entire agreement between the parties hereto with respect to Ryze. All prior
proposals, understandings, and other agreements, whether oral or written,
between the parties that relate to this subject matter are hereby superseded and
revoked. This Agreement may not be modified or altered except in writing by an
instrument duly executed by both parties. The Parties expressly agree that they
have had a full opportunity to conduct their own independent due diligence into
the other Party and its representations.

 

*** Signature Page Follows ***

 



Exclusive License Agreement

  Page 17 of 21

 

 

IN WITNESS WHEREOF, the duly authorized officers or representatives of
Subscriber and Provider have executed this Agreement as of the date set forth
below, intending legally to be bound.

 

PROVIDER

Binnacle Research, Inc.

 

SUBSCRIBER

InvestView, Inc.

          BY: /s/ Travis Bott   BY: /s/ Ryan Smith Name: Travis Bott   Name:
Ryan Smith Title:   Designee   Title:   CEO Date:  11/13/2017   Date:
 11/13/2017

 

Exclusive License Agreement

  Page 18 of 21

 

 

  Provider: _____________       Subscriber: ____________

 

SCHEDULE A

 

The following language shall be included in (or as an addendum to) the
Subscriber’s contracts authorizing its Authorized Users (Affiliates) to utilize
Ryze. The Parties agree that Provider may from time to time alter or amend this
language, which shall then be integrated into Subscriber’s agreements with
Authorized Users, including regular click-through authorizations and agreements
with its Authorized Users, for continued use of Ryze, and Subscriber shall
provide evidence of its Authorized User’s agreement to such terms, as amended,
and shall permit Provider to audit and inspect Subscriber’s books and records
and documents to verify acceptance of such terms and agreements by Subscriber’s
Authorized Users.

 

AFFILIATE/SUBSCRIBER ACKNOWLEDGEMENT

 

Affiliate/Subscriber (“Affiliate”) acknowledges and agrees that it has received
a sub-license to access and use Ryze software, which is a forex trading
algorithm software, which Affiliate may not sub-license or use outside
Affiliate’s account that has been registered with the Company. Affiliate will be
provided access to the Ryze algorithm but can choose to not utilize or implement
the algorithm.

 

Affiliate waives any claim that Affiliate is an intended third party beneficiary
to any agreement entered into between the Company and the licensor of the Ryze
forex trading algorithm.

 

It is Affiliate’s exclusive responsibility to perform its own due diligence into
abilities or qualifications when choosing a broker-dealer, and exclusive right
to decide whether to use the Ryze software. Affiliate acknowledges that the
Company (a) has not provided Affiliate advice on specific investments, or on the
Ryze software’s structure or suitability, or determined the abilities or
qualifications of Affiliate’s chosen broker-dealer, (b) receives no compensation
tied to the investment performance of Affiliate’s funds traded using the Ryze
software, and no compensation is tied to raising capital, (c) is not supplying
an investment through an entity and Affiliate is not having its accounts or
portfolios controlled; (d) is not responsible for failure of trades to be
completed; (e) is not responsible for suspension of algorithm trading; (f) is
not responsible for lack of market liquidity; and (g) is not responsible for
loss of funds for using the Ryze software.

 

Exclusive License Agreement

  Page 19 of 21

 

 

  Provider: _____________       Subscriber: ____________

 

SCHEDULE B

 

FEE SCHEDULE

 

Subscriber agrees to pay to Provider:

 

i.“Annual Affiliate Fee” which is set forth below and shall continue unless
adjusted in writing and agreed upon by the Parties, and

 

ii.“Monthly Affiliate Investment Fee” which is set forth below and shall
continue unless adjusted in writing and agreed upon by the Parties, and is:

 

1.applicable to each Authorized User’s trading / brokerage account, and

 

2.determined by the cumulative Ryze Tier related fee based on the Deposit
Capacity connected to each Authorized User account, not to actual investment
utilization or trading volume:

 

       Monthly       Paid to Provider by  Product  Deposit   Subscription*  
PV   Subscriber  RYZE Pack   Up to $50,000 (promotional)   $149.99    100    5%
                           All In Pack   Up to $50,000 (promotional)   $199.99  
 150   $8  Tier   Balance - Low    Balance - High                 6  $50,001  
$100,000   $400    300    5% 7  $100,001   $200,000   $800    600    5% 8 
$200,001   $350,000   $1,400    1050    5% 9  $350,001   $500,000   $2,000  
 1500    5% 10  $500,001   $750,000   $3,000    2250    5% 11  $750,001  
$1,000,000   $4,000    3000    5%

 

*There is a one time $30 activation fee for the All In and RYZE Packs.

 

           Monthly       Paid to Provider by Tiers  Deposit Low   Deposit High  
Subscription   PV   Subscriber Trial  $500   $1,500   $99.99 annual*    60
annual**     Tier 1  $1,501   $2,500   $12.50    10     Tier 2  $2,501  
$5,000   $25    20     Tier 3  $5,001   $10,000   $50    40     Tier 4 
$10,001   $20,000   $100    75   the greater of $10 of the Tier 5  $20,001  
$50,000   $200    150   $99.99 annual fee, Tier 6  $50,001   $100,000   $400  
 300   or 10% of an annual fee, Tier 7  $100,001   $200,000   $800    600   of
Subscriber’s “Trial” Tier 8  $200,001   $350,000   $1,400    1050   Tier Tier 9 
$350,001   $500,000   $2,000    1500     Tier 10  $500,001   $750,000   $3,000  
 2250     Tier 11  $750,001   $1,000,000   $4,000    3000    

 



Exclusive License Agreement

  Page 20 of 21

 

 

Subscriber acknowledges that fees under this Agreement do not include applicable
brokerage trading (execution) fees/costs incurred by Authorized User through
Authorized User’s brokerage account.

 



Exclusive License Agreement

  Page 21 of 21

